Citation Nr: 1816688	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-16 378 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for neuralgia of the lateral cutaneous nerve of the left thigh (left leg disability), in excess of 0 percent from January 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel
INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1986 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the RO in Roanoke, Virginia, which granted service connection for the left leg disability, assigning a 0 percent initial disability rating (effective January 24, 2011) and denied service connection for tinnitus.

Following a timely May 2012 notice of disagreement with December 2011 initial decision, the RO issued a March 2014 statement of the case affirming the noncompensable (0 percent) initial disability rating for the left leg disability and the denial of service connection for tinnitus.  The May 2014 substantive appeal reflects the Veteran's intent to appeal only the denial of a higher initial disability rating for the left leg disability to the Board; therefore, the denial of service connection for tinnitus is not on appeal before the Board. 

Because the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating remains before the Board.  See A.B. v. Brown, 
6 Vet. App. 35 (1993) (noting that where a claimant filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating but less than the maximum available benefits does not abrogate the pending appeal).

In September 2017, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence. 

FINDING OF FACT

For the entire initial rating period, the left leg disability has resulted in a disability comparable with severe, incomplete paralysis of the external cutaneous nerve of the left thigh.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a higher initial disability rating of 10 percent for the left leg disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.159, 3.326, 4.1-4.7, 4.21, 4.27, 4.123, 4.124, 4.124a, Diagnostic Code 8629 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants a 10 percent initial disability rating for severe to complete paralysis of the external cutaneous nerve of the left thigh, the maximum rating allowed, no further discussion of VA's duties to notify and to assist is necessary.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran has appealed from the initial rating assigned for the left leg disability.  In an appeal for a higher initial rating after a grant of service connection, all evidence submitted in support of a veteran's claim is to be considered.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Board finds that the symptoms and functional impairment of the left leg disability have been consistent throughout the rating period on appeal; therefore, the left leg disability does not warrant staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown,  
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Initial Disability Rating for Left Leg Disability    

The Veteran is in receipt of a noncompensable disability rating for the left leg disability for the entire rating period on appeal under Diagnostic Code (DC) 8729 (from January 24, 2011).  See 38 C.F.R. § 4.124a.

DCs 8529, 8629, and 8729 provide ratings for paralysis, neuritis, and neuralgia of the external cutaneous nerve of the thigh.  A noncompensable disability rating is warranted for mild or moderate paralysis of the external cutaneous nerve of the thigh, and a 10 percent disability rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a .

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating. 
38 U.S.C. § 7104; 38 C.F.R. §§ 4.2 , 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8629.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis. 
38 C.F.R. §§ 4.124, 4.124a, DC 8729.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran contends that a higher (compensable) rating is warranted for the left leg disability because he has constant severe and at times excruciating pain, tingling sensation, numbness, and some weakness.  The Veteran also contends that he has limited ability to sit for more than 60 minutes at a time due to an onset of numbness, and he experiences sleep disturbance due to onsets of pain and numbness in the left leg when lying still.  See, e.g., September 2016 Board hearing transcript, May 2014 VA Form 9, May 2012 notice of disagreement. 

During the September 2016 Board hearing, the Veteran stated that he believes the left leg disability warrants at least a 20 percent initial disability rating, but would be content with any compensable rating.  As the maximum disability rating available for severe to complete paralysis of the external cutaneous nerve of the thigh is 10 percent, an assignment of a 20 percent disability rating is not available.  

Initially, the Board finds that, after considering all the evidence of record, it is more appropriate to rate the left leg disability under DC 8629 (neuritis), as opposed to the currently assigned DC 8729 (neuralgia).  As will be discussed further below, the record reflects that the left leg disability more nearly approximates neuritis, as the left leg disability has not manifested as wholly sensory impairment.  It has manifested as disability and impairment of the external cutaneous nerve of the left thigh characterized by some loss of reflex, muscle atrophy, sensory disturbance and constant pain, which is at times excruciating.  Where neuritis is characterized by the aforementioned organic changes, it is rated on a scale with the maximum equal to severe, incomplete, paralysis.  

In light of the symptomatology and functional impairment attributable to the left leg disability, and resolving reasonable doubt in the Veteran's favor, it is more beneficial to the Veteran to rate the left leg disability as neuritis, under DC 8629.  38 C.F.R. §§ 4.123, 4.124a.  See 38 C.F.R. § 4.27 (2017) ("diagnostic code numbers . . . are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code is completely dependent upon the fact of a particular case). 

Based upon a review of all the lay and medical evidence, the Board finds that the left leg disability more nearly approximates severe incomplete paralysis of the external cutaneous nerve of the left leg, so as to warrant a higher 10 percent initial rating for the left leg disability for the entire appeal period.  Private and VA treatment records from 2010 and 2011 reflect that the Veteran reported a recurrent problem with numbness, tingling and pain in front of the left thigh (associated with a left thigh stab wound) and numbness and tingling in the left toes, that started approximately two years prior, was present all the time, and caused sleep disturbance.  A May 2010 EMG reflected L3-4 abnormality and physical examinations reflected clinical signs of lower extremity pain and numbness in left anterior lateral thigh.  The left leg disability was initially diagnosed as idiopathic neuropathy, which was managed with Neurontin.  See April 2010 VA treatment record, March 2011 private treatment record.  

Treatment notes from 2012 through 2014 reflect that the left leg disability continued to cause constant pain, and numbness and tingling in the left thigh and toes.  Despite temporary relief from increased dosages of Neurontin and adding Tramadol and Elavil for additional management of symptoms, the Veteran continued to endorse a lack of sustained relief from symptoms.  Physical examinations reflected abnormalities such as left peroneal nerve distribution paresthesias (tingling) with decreased sensation, tenderness along the left thigh wound area, decreased sensation in the lateral femoral cutaneous distribution, some motor difficulty standing on the tip of left toes, and 1+ (decreased) left ankle jerk reflex.  The record reflects that the Veteran sometimes ambulated with a cane and was prescribed a left foot brace due to problems with occasional dragging of the left foot, particularly with prolonged ambulation.  See December 2012, March 2013, December 2013, July 2014 VA treatment records.  

July and October 2016 VA treatment records reflect the addition of Topamax, lidocaine ointment, Capsaicin, and a TENS unit for management of left leg disability, as the Veteran continued to have constant nerve pain that was ongoing for four to five years, as well as some weakness, for which Neurontin was no longer effective.  Physical examination showed some quadriceps muscle wasting in the left thigh and hypoesthesia in the left lateral thigh L2-L3 distribution.  Although an October 2016 left lower extremity electromyogram (EMG) reflected normal findings of no electrodiagnostic evidence of mononeuropathy, polyneuropathy or lumbar radiculopathy affecting the left lower extremity, the October 2016 EMG and a September 2016 CT of the left lower extremity did show abnormal findings of heterotopic ossification (HO) (i.e., bone formation) within the distal lateral quadriceps tendon, subchondral bone cysts within the left femoral head, lateral femoral cutaneous neuropathy in the left lower extremity, and disuse atrophy in the left vastus lateralis.  The treating physician recommended consideration of a surgical consult regarding the heterotopic ossification in addition to continued pain management with Tramadol.  See July 2016 and October 2016VA treatment records. 

VA examined the peripheral nerves in April 2011 and June 2017.  During the VA examinations, the Veteran reported histories of constant nerve pain in the left leg, sensitivity around the left thigh scar, paresthesia, and numbness.  The VA examiners assessed decreased sensation in the left upper anterior thigh (lateral cutaneous nerve of the left thigh) and the left toes upon examination.  Additionally, the VA examiner in June 2017 assessed moderate incomplete paralysis of the external cutaneous nerve of the left thigh.  Despite the assessment of moderate incomplete paralysis, the June 2012 VA examiner's assessment of moderate incomplete paralysis is inconsistent with and outweighed by other lay and medical evidence of record, including the Veteran's credible and consistent lay statements of constant pain, numbness, tingling, and some weakness in the left leg that causes sleep disturbance and limited capacity for prolonging walking or sitting; evidence of a lack of sustained relief from prescribed modalities of treatment; and other clinical and radiographic evidence of decreased motor, decreased left ankle jerk reflex, decreased sensation, heterotopic ossification, lateral femoral cutaneous neuropathy, and disuse atrophy in the left lower extremity.  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from January 24, 2011, the left leg disability more nearly approximated severe incomplete paralysis of the lateral external cutaneous nerve of the left leg.  Accordingly, for the entire initial rating period, the Board finds a higher initial disability rating of 10 percent, the maximum allowable, for neuritis of the lateral external cutaneous nerve of the left thigh to be warranted under DC 8629.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124a.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017). 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Turning to the first step of the extraschedular referral analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left leg disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms and functional impairment with the established criteria found in the rating schedule for the external cutaneous nerve damage shows that the rating criteria reasonably describe the disability and contemplate the sensory and motor symptoms of pain, numbness, tingling, and decreased or absent sensation of the left lower extremity.

As to the symptom of weakness, instability, or muscle wasting, these symptoms and resulting functional impairment with respect to prolonged walking, prolonged sitting, and prolonged lying are contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the external cutaneous nerve of the thigh is a sensory nerve that conducts impulses from the thigh and calf resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1256 (32d ed. 2012).  Therefore, when the external cutaneous nerve of the thigh is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, cause feelings of weakness, giving out, or instability in the legs.  Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  The reduction in motor functions is contemplated by the rating criteria under severe incomplete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, DCs 8529, 8629, 8729.  For these reasons, the Board finds that the record does not reflect that the left leg disability is so exceptional or unusual as to warrant referral for consideration of the assignment of rating on an extraschedular basis.

Comparing the Veteran's disability, symptomatology, and functional impairment of the left leg disability to the rating schedule, the disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with the service-connected disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, inability to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected disability.  The Veteran has testified to and reported continued work in IT at the Naval base.  See March 2013 VATR, September 2017 Board hearing transcript.  For these reasons, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  See id. at 453-54. 


ORDER

An initial disability rating of 10 percent, the maximum rating allowed, for neuralgia of the left lateral cutaneous nerve from January 24, 2011, is granted 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


